DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Russian Application No. RU20190103367, filed on 07 February 2019.

Response to Arguments
3.	Applicant’s arguments, see pages 10-11 of Remarks, filed 24 August 2021, with respect to the rejection(s) of claim(s) 2-21 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference(s) below.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this instance, Claim 21 currently recites: “means for building…”, “means for installing…”, and “means for transmitting…”

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instance, claim 3 currently recites: “…presenting a microkernel OS configured to process all inter-process communication from a plurality of applications operating on the gateway…”It’s unclear and/or ambiguous as to how and what the microkernel OS is being presented. 
For the purposes of compacting prosecution, Examiner will interpret this limitation as: “…utilizing a microkernel OS configured to process all inter-process communication from a 
	Claims 4-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as inheriting the same deficiency thru their dependency to Claim 3. Appropriate correction and/or explanation is required in Applicant’s next response to Office Action.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 2, 6-12, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrecker et al. (US 2006/0014078 A1) (hereinafter as Schrecker).

Regarding Claim 2. Schrecker teaches a method for protecting an automated system (AS) (architecture), the AS including a plurality of AS devices (sub-systems, or devices), the method comprising: 

operational contexts of, the sub-systems, or devices, they protect, par [0039]); 
installing a data transmission application on a gateway of an AS network using the security configuration, the data transmission application configured to exchange data with at least one computing device outside the AS network (receive data from an agent installed on a network gateway device (see claim 16), such as secured gateways (e.g., 375a-d) which can be deployed within each system 1005, 1010, 1015 to permit security management service 360 to assist in managing the security context of each respective system, par [0082]); and
 transmitting data from one of the plurality of AS devices through the data transmission application, wherein the actions of the data transmission application are defined by the security configuration (each of the secured gateways (e.g., 375a-d) can provide a uniform level of security across each of the constituent assets and allow policies to applied and enforced to secure each of the systems, par [0082] and a security management instance can monitor communications at any one of the security management instances and filter those communications that do not conform to the specific policies defined for each trusted transaction space.  Communications generated from an asset outside of a trusted transaction space, communications in connection with a transaction type not in compliance with the trusted transaction space's policies, communications received according to a particular frequency or during a particular time of day, among other examples.  In some instances, secured gateways can serve as the guardians between the various trusted transaction spaces, as well as serve as the point-to-point connection between the connected assets themselves, par [0080]).


a list of AS devices; 
a topology of the AS;
 a list of applications installed on the gateway (Schrecker: a security management system 360 can be configured for use with reusable secured platforms (e.g., 370a-j) and secured gateways retailoring each subsystem to obtain information from agents installed on subsystems of multiple different systems 1005, 1010, 1015.  For instance, secured platforms (e.g., 370a-j) and secured gateways (e.g., 375a-d) can be deployed within each system 1005, 1010, 1015 to permit security management service 360 to assist in managing the security context of each respective system using a normalized interface, par [0082]); 
a list of known vulnerabilities for each application installed on the gateway (Schrecker: security can thereby be provided as a service, as each system can be exposed to essentially the same general types of computer and network security threats and vulnerabilities, par [0082]); and 
a list of data exchange protocols operable with each application installed on the gateway and known vulnerabilities of the data exchange protocols.

Regarding Claim 7, Schrecker teaches the method of claim 2, wherein building the security configuration based on the architecture data of the AS includes at least one of: 
preventing a function call when the function is accessed through a pointer; 
preventing a function call to load executable code into the address space of the function;
 preventing a function call for an AS device control function (the gateway through security 

 preventing transmission of data for a protocol that does not match a preassigned signature.

Regarding Claim 8, Schrecker teaches the method of claim 2, wherein the actions of the data transmission application are defined by the security configuration by at least one of: 
prohibiting use of an unsafe data structure; 
prohibiting use of an unsafe API function;
 	prohibiting execution of known vulnerable code; 
prohibiting a violation of a preassigned security policy (the gateway through security 
management instance, can additionally monitor all outbound and inbound communications involving each connected sub-system 315, 320, and perform blocking, among other tasks, in accordance with one or more policies to be applied to each sub-system, par [0042]); 
prohibiting access of an AS device application to data; 
prohibiting a function call having a function signature with function parameters outside of function parameters defined by known signatures; and
 	prohibiting a function call based on a list of prohibited functions.

Regarding Claim 9. Schrecker teaches the method of claim 2, further comprising:
 installing a control service on the gateway, the control service configured to install the data transmission application on the gateway (the security management service can be offered a service for consumption by multiple diverse system and customers, par [0047]. In one example, a backend security management service can be a service capable of being provided to multiple different systems and can 

Regarding Claim 10. Schrecker teaches the method of claim 2, wherein the data transmission application is configured to interact with a cloud data service (operational management can be implemented using cloud-based computing resources, par [0085], the management instance can contribute functionality that allows cloud-based security management systems and services to participate in the management and protection of the application instance and applications executed in the application instance, pars [0027] and [0057])

Regarding Claim 11, Schrecker teaches the method of claim 10, wherein the security configuration allows data to be transmitted from the data transmission application to a cloud data service and prevents at least one command to at least one AS device from outside the AS network (operational management can be implemented using cloud-based computing resources, par [0085], the management instance can contribute functionality that allows cloud-based security management systems and services to participate in the management and protection of the application instance and applications executed in the application instance, pars [0027], [0055], and [0057]).

Regarding Claims 12, and 16-20 this system claim comprises limitations substantially the same, as those discussed in claims 2, 6-8 and 10-11 above, same rationale of rejection is applicable


operational contexts of, the sub-systems, or devices, they protect, par [0039]), the AS including a plurality of AS devices, the system comprising: 
means (gateway 375, through security management instance 365c, can additionally monitor all outbound and inbound communications involving each connected sub-system, par [0042]), for building a security configuration based on architecture data of the AS, wherein compliance with the security configuration ensures a security level for the plurality of AS devices (an architecture is deployed utilizing security management instances that are separate from, and preserve the native operational contexts of, the sub-systems, or devices, they protect, par [0039]);
 means (gateway 375, through security management instance 365c, can additionally monitor all outbound and inbound communications involving each connected sub-system, par [0042]) for installing a data transmission application on a gateway of an AS network using the security configuration, the data transmission application configured to exchange data with at least one computing device outside the AS network (receive data from an agent installed on a network gateway device (see claim 16), such as secured gateways (e.g., 375a-d) which can be deployed within each system 1005, 1010, 1015 to permit security management service 360 to assist in managing the security context of each respective system, par [0082]); and
 means (gateway 375, through security management instance 365c, can additionally monitor all outbound and inbound communications involving each connected sub-system, par [0042]) for transmitting data from one of the plurality of AS devices through the data transmission application, wherein the actions of the data transmission application are defined by the security configuration (each of the secured gateways (e.g., 375a-d) can provide a uniform level of security across each of the .

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schrecker and in further view of Meier et al. (US 2011/0296026 A1) (hereinafter as Meier)  



Although, Schrecker teaches preserving the native operational contexts of, the sub-systems, or devices, see, par [0039]), Schrecker does not explicitly teach wherein the method is further comprising: utilizing a microkernel OS configured to process all inter-process communication from a plurality of applications operating on the gateway.
However, Meier in a similar field of endeavor discloses a microkernel gateway server including utilizing a microkernel OS configured to process all inter-process communication from a plurality of applications operating on the gateway (a gateway server provided with a first subsystem, a communication level and a control level, also including a microkernel and an IPC controller managing communication between the server resources allocated to the first subsystem, and a second subsystem, a second communication level and a second control level, such that the microkernel and the IPC controller also manage communication between the server resources allocated to said second subsystem, pars [0004], [0017] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to utilize the teachings of Meier in Schrecker to provide a microkernel to the gateway server to control communications. One of ordinary skill in the art before the effective filing date of claimed invention would have been motivated to combine the teachings of Schrecker/Meier to ensure a security policy between networks of different sensitivity (Meier: par [0024])

Regarding Claim 4, Schrecker/Meier teach the method of claim 3, wherein the plurality of applications includes the data transmission application and the actions of the data transmission application are defined using the microkernel OS (the microkernel 38 includes an IPC controller 25 offering a mechanism of communication rights such that two applications can only communicate with one another if the controller 25 recognizes that these applications have the appropriate rights. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to utilize the teachings of Meier in Schrecker to provide a microkernel to the gateway server to control communications. One of ordinary skill in the art before the effective filing date of claimed invention would have been motivated to combine the teachings of Schrecker/Meier to ensure a security policy between networks of different sensitivity (Meier: par [0024])
Regarding Claim 5. Schrecker/Meier teach  the method of claim 4, wherein limits of the actions of the data transmission application are determined by the security configuration and considered when installing the data transmission application on the gateway (Schrecker: communication between the instances 365, 510 (in connection with proxying communications and data operations of the application instance) can be restricted to defined mechanisms, the communication manager 525 can define and enforce authorization rules that describe what kind of traffic is allowed to pass between the application instance(s) and the management instance as well as between multiple application instances on the same hardware, par [0055]).

Regarding Claims 13-15 this system claim comprises limitations substantially the same, as those discussed in claims 3-5 above, same rationale of rejection is applicable.





Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A) Salehpour (US 10,158,662) discloses a scanning for and remediating security risks on lightweight computing devices.
	B) Doukhvalov et al. (US 2017/0005983 A1) discloses a computer security architecture and related computing method. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451